UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended April 30, 2008 [ ] Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 333-148356 SIDEWINDER EXPLORATIONS INC. (Exact name of registrant as specified in its charter) Nevada 98-0518733 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13/7 Moo 6, Kamala-Patong Hwy Kamala, Phuket, Thailand 83120 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 011 66-85-798-8086 None Former Name, Address and Fiscal Year, if Changed Since Last Report Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X AtApril 30, 2008, there were 1,000,000 shares of our common stock issued and outstanding. Transitional Small Business Disclosure Format Yes No X 1 TABLE OF CONTENTS PART I. FINANCIAL
